Exhibit 23.1 Accountin g & Consultin g Group , LL P Certified Public Accountants September 30, 2013 To the Members of the Board of Directors and the Audit Committee of PSM Holdings, Inc. 5900 Mosteller Dr., Ste 3 Oklahoma City, OK 73112 To the Board of Directors and Audit Committee: We hereby consent to the use of our report dated September 28, 2013 relating to the financial statements of PSM Holdings, Inc. and its subsidiaries for the year ended June 30, 2013, and to the references to our firm, in the form 10-K to be filed on September 30, 2013. Very truly yours, Accounting & Consulting Group, LLP
